1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     MATTHEW WILLIAMS,                                Case No. 3:19-cv-00575-MMD-CLB

10                                     Petitioner,                      ORDER
             v.
11
      ISIDRO BACA, et al.,
12
                                   Respondents.
13

14          Habeas corpus Petitioner Matthew Williams has filed a motion for extension of

15   time to pay the filing fee. (ECF No. 6). The Court will grant the motion for good cause.

16          It is therefore ordered that Petitioner’s motion for extension of time to pay the

17   filing fee (ECF No. 6) is granted. Petitioner shall have 45 days from the date this order is

18   entered to have the $5.00 filing fee sent to the Clerk of Court.

19
            DATED THIS 20th day of November 2019.
20

21
                                               MIRANDA M. DU
22                                             CHIEF UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
